Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  May 20, 2020                                                                                         Bridget M. McCormack,
                                                                                                                      Chief Justice

                                                                                                             David F. Viviano,
                                                                                                             Chief Justice Pro Tem
  160788
                                                                                                           Stephen J. Markman
                                                                                                                Brian K. Zahra
                                                                                                          Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Elizabeth T. Clement
            Plaintiff-Appellee,                                                                           Megan K. Cavanagh,
                                                                                                                           Justices

  v                                                                    SC: 160788
                                                                       COA: 344364
                                                                       Wayne CC: 17-001718-AR
  JOSE NINO,
                   Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 21, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REMAND this case to the Court of Appeals, which
  shall hold this case in abeyance pending its decision in People v Haywood (Docket No.
  345243). After Haywood is decided, the Court of Appeals shall determine whether that
  opinion controls in this case and, if it does, reconsider this case in light of Haywood.

        We do not retain jurisdiction.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              May 20, 2020
           s0420
                                                                                  Clerk